AFTER FINAL RESPONSE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.  Applicant asserts that Balachandran and Deng whether considered separately or in combination, fail to teach at least “determining] a time resource of the UL data channel based on a slot interval, from the random access channel, indicated from the configuration information.”  Applicant states Balachandran merely teaches performing autonomous transmission in accordance with a preamble transmission zone and an autonomous transmission location, etc., that are notified in advance via the autonomous transmission description information, but remains completely silent with respect time resources or slot interval information.   The examiner respectfully disagrees with applicant. The examiner thanks the applicant for acknowledging the autonomous transmission description information includes zone information for preamble and payloads.  Balachandran also discloses zone are set of time-frequency resources in one or more timeslots (see figure 2, paragraphs 37 and 51).  Thus, Balachandran, see figure 2, does explicitly show how the interval between the preamble transmission and the payload transmission. 

    PNG
    media_image1.png
    545
    708
    media_image1.png
    Greyscale

   [0037] The predefined set of uplink resources on the air interface of the wireless access node 121 may include a set of autonomous transmission zones within which autonomous wireless transmissions (including preamble transmissions and payload transmissions) may be performed. The set of autonomous transmission zones may include autonomous transmission zones which repeat periodically within the wireless uplink channel supported by the wireless access node 121. In general, an autonomous transmission zone of the set of autonomous transmission zones may be a set of resources dedicated for use for autonomous wireless transmissions to the wireless access node 121 (e.g., where there is no overlap with scheduled wireless transmissions to the wireless access node 121), a set of resources shared with scheduled wireless transmissions to the wireless access node 121 (in which case interference cancellation may be used by the wireless access node 121 to distinguish between the autonomous transmissions and the scheduled transmissions), or the like, as well as various combinations thereof. The set of resources of an autonomous The set of resources of an autonomous transmission zone may include one or more frequency -time resources (e.g., one or more subcarrier frequencies over one or more symbol periods in one or more timeslots). For example, within a 4G LTE network, the set of uplink resources of an overall autonomous transmission zone may include a set of PRBs. In general, an autonomous transmission zone of the set of autonomous transmission zones, as depicted in FIG. 2 and discussed further below, may include a preamble transmission zone configured to support transmission of preambles and a payload transmission zone configured to support transmission of payloads. 

   [0051] It will be appreciated that the resources allocated in wireless communication network 120 for autonomous wireless transmissions may be modified. The resources allocated in wireless communication network 120 for autonomous wireless transmissions may be modified by the wireless access nodes 121 and reported to the controller 123, modified by the controller 123 with the changes being provided to the wireless access nodes 121, or the like, as well as various combinations thereof. The modification of the resources allocated in wireless communication network 120 for autonomous wireless transmissions may be communicated by the wireless access nodes 121 to wireless end devices via modified system information related to autonomous transmissions that is broadcasted by the wireless access node 121, such that both the wireless access nodes 121 and the wireless end devices are aware of the changes and may use the allocated resources accordingly. For example, one or more characteristics of the resources may be modified, such as one or more characteristics of an autonomous transmission zone (e.g., a location of the autonomous transmission zone, a size of the autonomous transmission zone, whether or not all or part of the autonomous transmission zone overlaps with scheduled wireless transmission zones, or the like), one or more characteristic of a preamble transmission zone (e.g., location, size, or the like), one or more characteristic of a payload transmission zone (e.g., location, size, or the like), the set of carrier frequencies used, the set of timeslots used, or the like, as well as various combinations thereof. For example, the set of preambles available for use for autonomous transmissions to a wireless access node 121 may be modified. Various other . 


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Balachandran and Deng references discloses receiving the configuration before sending preamble transmission. Since Deng teaches SIB messages are higher layer signaling, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use select preamble based on higher layer signaling as taught by Deng in system of Bala in order to improve network throughput.  



For at least reasons stated above, the examiner maintains 103 rejections of claims 9, 11, and 12 based on Balachandran and Deng references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/23/2021
/MARCUS SMITH/           Primary Examiner, Art Unit 2419